Citation Nr: 1644699	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  06-28 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for dental problems, for VA compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2008.  In June 2015, the Veteran appeared at a videoconference hearing held before the undersigned.  The appeal was remanded in August 2015.  

The Board notes that, in general, a claim for service-connected disability compensation for a dental disorder may also be treated as a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Here, the Veteran's Board hearing testimony indicated that he wished to have VA provide dental treatment.  However, the Veteran's current appeal for service connection for a dental disability has been adjudicated by the RO solely on the issue of service connection for a dental disability for the purpose of compensation.  The issue of service connection for a dental disability, for treatment purposes, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current dental problems have been medically attributed to periodontal disease, and the Veteran does not have a dental disability for VA compensation purposes.

2.  Currently shown dental problems, including loss of teeth, are not etiologically related to any trauma that may have occurred during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for dental disability, to include loss of teeth, for purposes of entitlement to VA compensation, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The duty to notify has been met.  See October 2007 and May 2009 VCAA correspondence and June 2015 Travel Board Hearing transcript.  In the hearing, the elements necessary for the Veteran to establish his claim were discussed.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  In addition, a VA examination was performed in November 2015, with an opinion in March 2016.  Collectively, the reports contain sufficient information to address the medical questions at issue in this decision, and are considered adequate for decisional purposes, when considered together and with the other evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the opinion obtained in March 2016 complies with the August 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA disability compensation is only available for certain types of dental and oral conditions.  See 38 C.F.R. § 4.150.  For other conditions, service connection may only be granted for treatment purposes.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  As noted above, only the issue of service connection for dental problems for compensation purposes has been adjudicated by the RO, and the issue of service connection for treatment purposes is referred to the RO for appropriate development.  

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease. 38 C.F.R. § 4.150 , Diagnostic Codes 9900-9916.

The Veteran claims that his dental problems, including tooth loss, resulted from in-service trauma sustained in a fall. There are inconsistencies with this statement.  For example, in his September 2007 claim, the Veteran asserted that his dental problems were caused by falling into a foxhole during service.  However, when the Veteran testified in June 2015 regarding the problems with his teeth, he initially responded in the negative when asked by his representative if anything happened to his teeth during service  He indicated instead that the actual problem with his teeth began about 10 years after service.  He then stated that he just remembered that when he had his fall, some teeth were removed.  He then clarified that he did not lose the teeth when he fell; rather, the teeth became loose as a result of service.  He stated that could not properly chew with them.  He stated that he lost the teeth after about 10 years.  He indicated that VA had fixed his teeth, but would no longer treat them.  

Service treatment records do not show any dental trauma during service.  He was treated for caries of teeth #5, 7, 8, and 9.  The only documented fall was in November 1964, when he fell down 5-6 stairs, sustaining a small, superficial laceration to the left forehead line.  No trauma to the teeth was noted.  The July 1965 separation examination reported that he was Dental Class I.  There were no missing teeth, and no loose teeth were reported.  

After service, a dental evaluation was performed at a VA dental clinic in January 2002.  By this time, he had a bridge between teeth #4-6.  He had previously had a root canal of tooth #4 performed 4 years earlier by a private dentist.  The diagnosis was periapical periodontitis, and reinfected root canal, with possible perforation.  Records dated through June 2003 show that the Veteran underwent extensive dental treatment, including surgery for periodontitis, root canal therapy, tooth extraction, and placement of a bridge and several crowns.  Subsequent records show limited treatment, because the Veteran was found eligible for dental treatment only in very limited circumstances, such as an emergency.  

In connection with a complaint regarding tooth #3 in August 2006, it was noted that the Veteran did not have any mobility of tooth #3, although root resection was planned, with a guarded prognosis.  In September 2007, the Veteran complained of tooth mobility.  On examination, there was a fixed bridge of teeth #3-6 with significant mobility of abutment #3 and debonded abutment crown #6.  In January 2008, the Veteran reported "loose teeth," of unknown duration.  He pointed to the bridge #3-6.  X-rays disclosed both teeth had lost horizontal bone, and #6 had caries.  Clinically, the bridge was still cemented to #3, but completely released from #6.  

On a VA examination in November 2015, the Veteran presented stating that he needed dental care.  He reported a past dental history of hospitalization due to a decayed tooth.  He had had some work done and now complained of a denture that repeatedly became dislodged due to a loss of retention, causing pain in the lower jaw and difficulty in chewing.  He was diagnosed as having periodontal disease.  He specifically did not have disability of the teeth, including anatomical loss or bony injury leading to loss of any teeth, other than that due to the loss of the alveolar process as a result of periodontal disease, or any of the other compensable disabilities listed in 38 C.F.R. § 4.150.  The examiner stated that the Veteran has a loose fitting upper partial denture, it has no retention, and constantly bothers the veteran and impairs chewing efficiency. 

In a supplemental opinion provided in March 2016, the examiner stated that the Veteran had periodontal disease, which did not have its onset in service, nor was it otherwise etiologically related to service.  The examiner also concluded that the Veteran did not have a disability that was due to dental trauma.  He explained that the service treatment records did not show any evidence of dental trauma, nor did service dental records.  He also stated that dental trauma did not lead to periodontal disease, and that the Veteran did not have a dental disorder secondary to any dental trauma.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

As a separate matter, the Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder.").  Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.

In weighing the evidence, the evidence in the Veteran's favor consists of his report of a history of loose teeth after an in-service fall until treatment approximately 10 years after his discharge.  He also complained of loose teeth in January 2008.  However, no loose teeth were noted at the time of the Veteran's separation from service, or at any time during service.  Although tooth #3 was noted to be loose in September 2007, along with the connected bridge replacing teeth #4-5, in August 2006, it was specifically noted that tooth #3 was not loose.  No loose teeth were noted in connection with the Veteran's earlier treatment from 2002-2003.  Moreover, the Veteran's treatment in 2002-2003 was for periodontal disease, according to the records at that time.  The November 2015 VA examiner also concluded, in March 2016, that the Veteran's dental condition was due to periodontal disease, and that he did not have a dental disorder due to trauma.  

The Board finds that the medical evidence, taken as a whole, is more probative than the Veteran's recollections made many years after service.  For one thing, it is more specific and recorded contemporaneously with the events being reported.  Moreover, the medical conclusion that the Veteran's dental condition is due to periodontal disease is not contradicted by any other medical opinion, and is consistent with the medical treatment records.  Pursuant to 38 C.F.R. § 4.150, service connection may not be granted for compensation purposes for periodontal disease, or for tooth loss resulting from periodontal disease, under any circumstances.  The medical evidence establishes that the Veteran's current dental problems, including tooth loss, are due to periodontal disease.  According, the claim for service connection for dental problems, for compensation purposes, must be denied.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for dental problems, for compensation purposes, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


